Title: From Thomas Jefferson to James Madison, 24 September 1824
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Sep. 24. 1824
I have got thro’ my catalogue except the Alphabet and send you the result. the inclosed table shews the number, size, and cost of the whole and it’s parts. 6860. vols will cost 24,076 D. or 3 1\2 D. a vol. on an average of all sizes. if we get our 50.M D and also if 10,000 would do for apparatus, these would remain 16,000. to invest in stock.  this would give us 1000 D. a year for ever  which beginning with such a nucleus as this would make and keep our library what it should be.—Charlottesville is preparing for La Fayette. as he will see you at your own house  we shall hope you will come here with him. but in the mean time you will be with us as a Visitor a day or two before the 4th affectionately yoursTh: J.